Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Amendment
Applicant’s argument filed on 08/15/2022 has been entered and made of record.  Claim 14 and 20 have been amended.  Claims 1-5, 7-20 and 40 remain pending.

Response to Arguments
The indicated allowability of claims 1-5, 7-13 and 40 are withdrawn in view of the newly discovered reference(s) to US 10,295,556.  Rejections based on the newly cited reference(s) follow.
Regarding to claim 14-16, 17-18 and 20, Applicant’s argument on page 8-10 with respect to the rejection(s) of claim(s) 14-16 and 20 under 35 USC 102 and claim 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 10,295,556.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 and 08/15/2022 were filed after the mailing date of the Final rejection on 03/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-16 , 20 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paczkowski et al. (US 10,295,556).
Regarding to claim 1, Paczkowski teaches a mobile terminal (Mobiles 204, 212 and 214), comprising:
a non-cellular receiver (Col.3 lines 46-56, sensor data collected from multiple mobiles sent to one mobile for determination; Col.7 Line 22-35 – Mobile devices contains both non-cellular and cellular)  configured to receive first sensor data from a first wireless sensor node (Fig.7, box 702) and second sensor data from the first or a second wireless sensor node; (Fig. 7, box 703-704; Col.11 line 39-57 illustrates a flow diagram of a method 700 for detecting an occurrence of an event based on data taken by a plurality of mobile devices, in accordance with an embodiment of the present invention. Initially at step 702, it is determined that data received by a vibrational sensor and an audio sensor on a first mobile device correspond to a first instance of an event. A second set of data from a second mobile device is received at the first mobile device, the second set of data corresponding to a second instance of the event, shown at step 704)
a processor (Fig. 1 Processor 114) configured to determine whether the second sensor data is a duplicate of the first sensor data; (Fig.7 box 708 – col.11 lines 57-65 - The first mobile device then determines, at step 708, whether the first instance is a same instance as the second instance of the event, such as the same cough, sneeze, etc., from the same individual. If the first instance is the same as the second instance, the second set of data corresponding to the second instance of the event is discarded, shown at step 710. But if the first instance is not the same as the second instance, both the first and second sets of data are retained, shown at step 712; Col.7 line 41-59 – one mobile receiving data from other mobiles and determining if receiving data from other mobiles are duplicated)
a cellular transmitter (Col.7 Line 22-35 – Mobile devices contains both non-cellular and cellular) configured to transmit, responsive to the determination, third sensor data to a server (Fig.2-3, sending data to network 314) wherein said third sensor data is based on at least one of said first and second sensor data, (Fig.2; Fig.7 box 714; Col.4 lines 42-54 - If the second instance is duplicative of the first instance, discarding the second set of data that corresponds to the second instance of the event, and if the second instance is not duplicative of the first instance, retaining both the first set of data and the second set of data. Also, the method includes communicating data associated with one or more of the first instance and the second instance of the event to a network component in the wireless communications network, the network component analyzing the data associated with the one or more of the first instance and the second instance and the data received from a plurality of other mobile devices to determine an action to be performed based on the occurrence of the event; Col.11 lines 56 thru Col.12 line 18)
a cellular receiver (Col.7 Line 22-35 – Mobile devices contains both non-cellular and cellular) configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data (Col.11 line 65 thru Col..12 line 17 – an appropriate action is taken based on whether or not the second data is a duplication of the first) (Col.10 line 65 – Col.11 line 5 - The action may include, for instance, communicating a notification to a user of one of the mobile devices from which a set of data was received) – a sending mobile received notification from server which mobile’s data were received from the server.
Regarding to claim 2, Paczkowski teaches a mobile terminal according to claim 1, Paczkowski further teaches 
responsive to the determination that the second sensor data is a duplicate of the first sensor data, the processor is further configured to discard said second sensor data; (Fig.7 box 708, 710; Col.11 lines 57 thru Col.12 line 6 - The first mobile device then determines, at step 708, whether the first instance is a same instance as the second instance of the event, such as the same cough, sneeze, etc., from the same individual. If the first instance is the same as the second instance, the second set of data corresponding to the second instance of the event is discarded, shown at step 710. But if the first instance is not the same as the second instance, both the first and second sets of data are retained, shown at step 712. At step 714, if data corresponding to the second instance of the event is discarded, only data associated with the first instance of the event is communicated to a network component in the wireless communications network for analysis and to determine an action to take based on the occurrences of the event.
the cellular transmitter is further configured to transmit said third sensor data, wherein said third sensor data comprises said first sensor data and not second sensor data. (Col.11 line 66 thru Col.12 line 4  - At step 714, if data corresponding to the second instance of the event is discarded, only data associated with the first instance of the event is communicated to a network component in the wireless communications network for analysis and to determine an action to take based on the occurrences of the event).
Regarding to claim 3, Paczkowski teaches a mobile terminal according to claim 1, Paczkowski further teaches responsive to the determination that the second sensor data is not a duplicate of the first sensor data, the cellular transmitter is further configured to transmit said third sensor data, wherein said third sensor data comprises first sensor data and second sensor data (Col.12 lines 4-14, At step 716, if the two instances are different and both sets of data are retained, both the first and second sets of data are communicated to the network component in the wireless communications network. The network component may analyze the data associated with the first and/or second instance, depending on whether the data associated with the second instance has been discarded due to duplicity. If the first and second instances are not duplicative, both sets of data are communicated to the network component and are analyzed)
Regarding to claim 13, Paczkowski teaches a system comprising multiple mobile terminals, the mobile terminals comprising (Fig. 2):
a non-cellular receiver (Col.3 lines 46-56, sensor data collected from multiple mobiles sent to one mobile for determination; Col.7 Line 22-35 – Mobile devices contains both non-cellular and cellular) configured to receive first sensor data from a first wireless sensor node (Fig.7, box 702) and second sensor data from the first or a second wireless sensor node; (Fig. 7, box 703-704; Col.11 line 39-57 illustrates a flow diagram of a method 700 for detecting an occurrence of an event based on data taken by a plurality of mobile devices, in accordance with an embodiment of the present invention. Initially at step 702, it is determined that data received by a vibrational sensor and an audio sensor on a first mobile device correspond to a first instance of an event. A second set of data from a second mobile device is received at the first mobile device, the second set of data corresponding to a second instance of the event, shown at step 704)
a processor (Fig. 1 Processor 114) configured to determine whether the second sensor data is a duplicate of the first sensor data; (Fig.7 box 708 – col.11 lines 57-65 - The first mobile device then determines, at step 708, whether the first instance is a same instance as the second instance of the event, such as the same cough, sneeze, etc., from the same individual. If the first instance is the same as the second instance, the second set of data corresponding to the second instance of the event is discarded, shown at step 710. But if the first instance is not the same as the second instance, both the first and second sets of data are retained, shown at step 712; Col.7 line 41-59 – one mobile receiving data from other mobiles and determining if receiving data from other mobiles are duplicated)
a cellular transmitter (Col.7 Line 22-35 – Mobile devices contains both non-cellular and cellular) configured to transmit, responsive to the determination, third sensor data to a server (Fig.2-3, sending data to network 314), wherein said third sensor data is based on at least one of said first and second sensor data, (Fig.2; Fig.7 box 714; Col.4 lines 42-54 - If the second instance is duplicative of the first instance, discarding the second set of data that corresponds to the second instance of the event, and if the second instance is not duplicative of the first instance, retaining both the first set of data and the second set of data. Also, the method includes communicating data associated with one or more of the first instance and the second instance of the event to a network component in the wireless communications network, the network component analyzing the data associated with the one or more of the first instance and the second instance and the data received from a plurality of other mobile devices to determine an action to be performed based on the occurrence of the event; Col.11 lines 56 thru Col.12 line 18)
a cellular receiver (Col.7 Line 22-35 – Mobile devices contains both non-cellular and cellular) configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data. (Col.11 line 65 thru Col..12 line 17 – an appropriate action is taken based on whether or not the second data is a duplication of the first) (Col.10 line 65 – Col.11 line 5 - The action may include, for instance, communicating a notification to a user of one of the mobile devices from which a set of data was received) – a sending mobile received notification from server which mobile’s data were received from the server.
Regarding to claim 14, Paczkowski teaches a server, comprising (Fig.2, wireless communication network 202):
a receiver (Fig.2, wireless communication network 202) configured to receive third sensor data from a first cellular mobile terminal and fourth sensor data from a second cellular mobile terminal; (Col.7 lines 55-64 - The mobile device or the network would have the intelligence to analyze the data, based on the location of the mobile devices and the time stamp associated with the data, and determine which data to retain and which to discard. Once the wireless communications network 202 receives the data from the mobile devices 204, 210, 214, and likely many others, the network 202 is able to determine whether an event has occurred, and if so, what the event is; Fig. 7, box 703-704; Col.11 line 39-57 illustrates a flow diagram of a method 700 for detecting an occurrence of an event based on data taken by a plurality of mobile devices, in accordance with an embodiment of the present invention. Initially at step 702, it is determined that data received by a vibrational sensor and an audio sensor on a first mobile device correspond to a first instance of an event. A second set of data from a second mobile device is received at the first mobile device, the second set of data corresponding to a second instance of the event, shown at step 704)
a processor configured to determine whether the fourth sensor data is a duplicate of the third sensor data; (Fig.7 box 708 – col.11 lines 57-65 - The first mobile device then determines, at step 708, whether the first instance is a same instance as the second instance of the event, such as the same cough, sneeze, etc., from the same individual. If the first instance is the same as the second instance, the second set of data corresponding to the second instance of the event is discarded, shown at step 710. But if the first instance is not the same as the second instance, both the first and second sets of data are retained, shown at step 712; Col.7 line 41-59 – one mobile receiving data from other mobiles and determining if receiving data from other mobiles are duplicated)
a transmitter configured to transmit (Fig.3; Col.9 lines 10-15- receiving/transmitting data to mobile phone), responsive to the determination and receiving said third sensor data (Col.11 line 65 thru Col..12 line 17 – an appropriate action is taken based on whether or not the second data is a duplication of the first), processed sensor data to the first cellular mobile terminal (Col.10 line 65 – Col.11 line 5 - The action may include, for instance, communicating a notification to a user of one of the mobile devices from which a set of data was received – a sending mobile received notification from server which mobile’s data were received from the server.), wherein said processed sensor data is based on at least one of said third and fourth sensor data (Fig.7 Box 714 and 716)
Regarding to claim 15, Paczkowski teaches the server according to claim 14.  Paczkowski teaches
responsive to the determination that the fourth sensor data is a duplicate of the third sensor data, the processor is further configured to discard said fourth sensor data; (Fig.7 box 708, 710; Col.11 lines 57 thru Col.12 line 6 - The first mobile device then determines, at step 708, whether the first instance is a same instance as the second instance of the event, such as the same cough, sneeze, etc., from the same individual. If the first instance is the same as the second instance, the second set of data corresponding to the second instance of the event is discarded, shown at step 710. But if the first instance is not the same as the second instance, both the first and second sets of data are retained, shown at step 712. At step 714, if data corresponding to the second instance of the event is discarded, only data associated with the first instance of the event is communicated to a network component in the wireless communications network for analysis and to determine an action to take based on the occurrences of the event)
the transmitter is further configured to transmit said processed sensor data, wherein said processed sensor data is based on said third sensor data and not fourth sensor data (Col.11 line 66 thru Col.12 line 4  - At step 714, if data corresponding to the second instance of the event is discarded, only data associated with the first instance of the event is communicated to a network component in the wireless communications network for analysis and to determine an action to take based on the occurrences of the event).
Regarding to claim 16, Paczkowski teaches the server according to claim 14.  Paczkowski teaches responsive to the determination that the fourth sensor data is not a duplicate of the third sensor data, the transmitter is further configured to transmit said processed sensor data, wherein said processed sensor data is based on said third and fourth sensor data (Col.12 lines 4-14, At step 716, if the two instances are different and both sets of data are retained, both the first and second sets of data are communicated to the network component in the wireless communications network. The network component may analyze the data associated with the first and/or second instance, depending on whether the data associated with the second instance has been discarded due to duplicity. If the first and second instances are not duplicative, both sets of data are communicated to the network component and are analyzed)
Regarding to claim 20, Paczkowski teaches the server according to claim 14.  Paczkowski further teaches the processor is configured to discard duplicates of sensor data received from cellular mobile terminals (Col.3 line 46-60; Fig.7 Blk. 710, col.11 lines 57-62); and the processor is configured to store remaining, unique sensor data to a database and/or process remaining, unique sensor data. (Col.11 line 65 thru col.12 line 5 At step 714, if data corresponding to the second instance of the event is discarded, only data associated with the first instance of the event is communicated to a network component in the wireless communications network for analysis and to determine an action to take based on the occurrences of the event.) 
Regarding to claim 40, Paczkowski teaches the mobile device according to claim 1.  Paczkowski further teaches wherein said processed sensor data are based at least partly on sensor data gathered by a wireless sensor node other than the wireless sensor node(s) upon which said third sensor data is based (Col.3 lines 46-62 – the processed sensor data is based on another sensor node e.g. the forth mobile device beside the first and second wireless sensor node  where the third sensor data is based on)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US 10,295,556) as applied to claim 1 above and further in view of Greene et al. (US 2013/02050845).
Regarding to claim 4, Paczkowski teaches the mobile terminal according to claim 1.  Paczkowski fails to teach a buffer for buffering said first sensor data for a period of time; and the processor is further configured to determine, at the end of the period of time, whether the second sensor data is a duplicate of the first sensor data
Green teaches
a buffer for buffering said first sensor data for a period of time (¶0045 - Wireless repeaters 130,130′ can include a computer/microprocessor or microprocessor and/or memory, for example a random access memory (RAM), a memory buffer, a hard drive, a database, an erasable programmable read-only memory (EPROM), an electrically erasable read-only memory (EEPROM), and/or so forth. Memory may be used to hold data such as, but not limited to, schedules, set points, instructions, etc. for use to control or communicate data to wireless sensor 110, repeaters 130, 131′, or network gateway device 140. In this manner, wireless repeaters 130, 130′ can store received data packets for a predetermined period of time in a buffer);
the processor is further configured to determine, at the end of the period of time, whether the second sensor data is a duplicate of the first sensor data (¶0045 - wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric. In some embodiments, wireless repeater 130 can discard packets after a period of time, for example 5 seconds)
Both Paczkowski and Greene discloses a sensor wireless network. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the memory taught by Greene can be used to temporary store sensor data before sending data to a server.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to use the memory to temporary store the sensor data while waiting for proper time to send data to the server or connection to the server.
Regarding to claim 5,  Paczkowski teaches the mobile terminal according to claim 1.  Paczkowski fails to teach a buffer for buffering unique sensor data for a period of time, possibly for last X seconds; and the cellular transmitter is further configured to transmit oldest sensor data to the server.
Greene teaches
a buffer for buffering unique sensor data for a period of time, possibly for last X seconds; and the cellular transmitter is further configured to transmit oldest sensor data to the server  (¶0045 - wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric. In some embodiments, wireless repeater 130 can discard packets after a period of time, for example 5 seconds)
Both Paczkowski and Greene discloses a sensor wireless network. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the memory taught by Greene can be used to temporary store sensor data before sending data to a server.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to use the memory to temporary store the sensor data while waiting for proper time to send data to the server or connection to the server.
Regarding to claim 8, Paczkowski teaches the mobile terminal according to claim 1.  Paczkowski fails to teach the processor is configured to determine a security key based on said third sensor data; and - the processor is further configured to obtain information using the security key.
Greene teaches
the processor is configured to determine a security key based on said third sensor data; and - the processor is further configured to obtain information using the security key (¶0050, ¶0056)
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Paczkowski to include the teaching of Greene. By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.
Regarding to claim 18, Paczkowski teaches the server according to claim 14.  Paczkowski fails to teach the processor is configured to determine a security key based on said third sensor data; and the processor is further configured to encrypt said processed sensor data using the security key.
Greene teaches
the processor is configured to determine a security key based on said third sensor data; and the processor is further configured to encrypt said processed sensor data using the security key (¶0050, ¶0056)
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Paczkowski to include the teaching of Greene. By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.

Claim(s) 7  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US 10,295,556) as applied to claim 1 above and further in view of Bayne et al. (US 2014/0159915).
Regarding to claim 7, Paczkowski teaches the mobile terminal of claim 1.  Paczkowski fails to teach the cellular receiver is further configure to receive, responsive to transmitting said third sensor data to the server, a security key from the server; and the processor is further configured to decrypt said processed sensor data using the security key.
Baynes teaches
the cellular receiver is further configure to receive, responsive to transmitting said third sensor data to the server, a security key from the server; and the processor is further configured to decrypt said processed sensor data using the security key (¶0048 - The mobile data server can also connect to the Internet or other public network through an enterprise HTTP server or other suitable web server such as a File Transfer Protocol (FTP) server, to retrieve webpages and other data. Requests for webpages are typically routed through mobile data server and then to the enterprise HTTP server, through suitable firewalls and other protective mechanisms. The web server then retrieves the webpage over the Internet, and returns it to mobile data server. The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components)
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Paczkowski to include the teaching of Bayne. By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.
Regarding to claim 17, Paczkowski teaches the server according to claim 14.  Paczkowski fails to teach the transmitter is further configure to transmit, responsive to receiving said third sensor data from the first cellular mobile terminal, a security key to the first cellular mobile terminal; and - the processor is further configured to encrypt said processed sensor data using the security key.
Baynes teaches
the transmitter is further configure to transmit, responsive to receiving said third sensor data from the first cellular mobile terminal, a security key to the first cellular mobile terminal; and - the processor is further configured to encrypt said processed sensor data using the security key (¶0048 - The mobile data server can also connect to the Internet or other public network through an enterprise HTTP server or other suitable web server such as a File Transfer Protocol (FTP) server, to retrieve webpages and other data. Requests for webpages are typically routed through mobile data server and then to the enterprise HTTP server, through suitable firewalls and other protective mechanisms. The web server then retrieves the webpage over the Internet, and returns it to mobile data server. The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components)
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Paczkowski to include the teaching of Bayne. By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US 10,295,556) and Greene et al. (US 2013/02050845) as applied to claim 8 above and further in view of Bayne et al. (US 2014/0159915).
Regarding to claim 9, Paczkowski modified by Greene teaches the mobile terminal according to claim 8.  Paczkowski fails to teach wherein said information is received from the server or said information is retrieved from the Internet.
Bayne teaches
wherein said information is received from the server or said information is retrieved from the Internet (¶0048 - The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components)
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Paczkowski modified by Greene to include the teaching of Bayne. By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with.  Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US 10,295,556) as applied to claim 1 above and further in view of Yoo et al. (US 2015/0006617).
Regarding to claim 10, Paczkowski teaches the mobile terminal according claim 1.  Paczkowski further teaches wherein the non- cellular receiver is further configured to receive a first broadcast transmission comprising said first sensor data and a second broadcast transmission comprising said second sensor data (Col.3 lines 46-56 – contains both cellular/non-cellular; Fig. 7, box 703-704; Col.11 line 39-57).  Paczkowski fails to teach wherein said first and second broadcast transmissions comprise advertisement messages
Yoo teaches
wherein said first and second broadcast transmissions possibly comprise advertisement messages (¶0080-0081).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Paczkowski to include the teaching of Yoo.  A user would be motivated to receive additional information such as advertisement, weather or traffic information so the user can determine road condition and properly determine a detour based on the road condition information.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US 10,295,556) as applied to claims 1 and 14 above and further in view of Samardzija et al. (US 2016/0007288).
Regarding to claim 11, Paczkowski teaches the mobile terminal according claim 1.  Paczkowski fails to teach wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application.
Samardzija teaches
wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application (Fig.1; ¶0020)
Both Paczkowski and Samardzija discloses a sensor wireless network. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the IoT device taught by Samardzija can be placed within various type environment to collect environment data.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to use the IoT device to collect data from various environment including hazardous environment.  Furthermore, IoT devices required low power to operate which are an excellent devices for various conditions, such as fixed power source is unavailable.
Regarding to claim 12, Paczkowski teaches the mobile terminal according claim 1.  Paczkowski fails to teach wherein the non- cellular receiver is configured to receive sensor data from N wireless sensor nodes.
Samardzija teaches
wherein the non- cellular receiver is configured to receive sensor data from N wireless sensor nodes (Fig.1; ¶0020)
Both Paczkowski and Samardzija discloses a sensor wireless network. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the IoT device taught by Samardzija can be placed within various type environment to collect environment data.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to use the IoT device to collect data from various environment including hazardous environment.  Furthermore, IoT devices required low power to operate which are an excellent devices for various conditions, such as fixed power source is unavailable.
Regarding to claim 19, Paczkowski teaches the server according to claim 14.  Paczkowski fails to teach wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application.
Samardzija teaches
wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application (Fig.1; ¶0020)
Both Paczkowski and Samardzija discloses a sensor wireless network. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the IoT device taught by Samardzija can be placed within various type environment to collect environment data.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to use the IoT device to collect data from various environment including hazardous environment.  Furthermore, IoT devices required low power to operate which are an excellent devices for various conditions, such as fixed power source is unavailable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862